Citation Nr: 1825485	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to October 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has tinnitus, which, as an organic disease of the nervous system, is a chronic disease listed in 38 C.F.R. § 3.309(a).

2.  The Veteran has experienced ringing in his ears related to tinnitus since his discharge from service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as tinnitus, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In the present case, the Board finds that the Veteran has tinnitus, which, as an organic disease of the nervous system, is a chronic disease listed in 38 C.F.R. § 3.309(a).  As a lay person, the Veteran is competent to report symptoms that he perceived through his own senses, such as tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A December 2010 VA examination report indicates the Veteran reported having constant tinnitus.  As an organic disease of the nervous system, tinnitus is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a).

In an August 2014 substantive appeal, the Veteran stated that he was exposed to acoustic trauma while serving as part of the Damage Control Training Team, which required him to be in the engine room on a regular basis for training on damage control.  In an August 2012 notice of disagreement, the Veteran stated that he was constantly in and out of the engine room while training personnel.  He stated that he was also exposed to loud noise during helicopter operations, and served 3 tours of duty aboard ship.  He asserts that due to these experiences, he was exposed to loud noise in service.  The Veteran's service personnel records confirm that he met the requirements for the Damage Control Personal Qualification Standard.  Therefore, the Board finds that exposure to hazardous noise is consistent with the circumstances of his service.

The record also contains credible evidence of continuity of symptomatology related to tinnitus since the Veteran's discharge from service.  At a December 2010 VA examination, the Veteran reported having had constant tinnitus in both ears that first began sometime in 2003 after he went to a shooting range.  He stated it had progressed in intensity and duration over time.  The Veteran was discharged from service in October 2009, slightly more than one year before the December 2010 VA examination.  A March 2012 VA audiology note indicates the Veteran reported having constant tinnitus.  He also noted a history of protected military noise exposure from working in the ship's engine room and from the firing range.  He denied occupational and recreational noise exposure.  There is no evidence contradicting the Veteran's assertion that his tinnitus began in service, nor is there an etiology opinion of record.  The Board finds the Veteran's statements that he has had constant bilateral tinnitus that began in service to be credible and consistent with the circumstances of his service.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter and service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

In regard to the Veteran's claim for service connection for a heart disability, to include as secondary to service-connected hypertension, the Board finds that additional development is necessary.  The Veteran's VA treatment records indicate he may have a current heart disability.  A July 2013 VA treatment record indicates the Veteran had tachycardia due to anxiety.  The Veteran's VA treatment records from 2013 indicate he was taking Aspirin daily for his heart.  The Veteran's service treatment records indicate he had some complaints related to his heart in service.  An October 2007 service treatment record noted that he had a history of chest pain and left ventricular hypertrophy.  Another October 2007 service treatment record indicated that an X-ray showed slight accentuation of the arch.  The Veteran was provided with a VA examination in January 2011, in which no heart abnormality was diagnosed.  

Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  As VA treatment records dated after the January 2011 VA examination indicate the Veteran was taking daily Aspirin for his heart, and had tachycardia, the Board finds that a new VA examination is necessary.  Further, the Veteran is service-connected for depression, and a VA examination record indicates he had tachycardia due to anxiety.  Therefore, remand is required to obtain an examination and opinion.

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from March 2014.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from March 2014 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's claimed heart disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic disabilities of the heart that have existed since August 2010.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the following:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disability is related to the Veteran's service, to include the chest pain, left ventricular hypertrophy, and slight accentuation of the arch noted in the October 2007 service treatment records?

B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disability was caused by the Veteran's service-connected hypertension and/or depression?

C)  Is it at least as likely as not (a 50 percent or greater probability) that the heart disability was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected hypertension and/or depression?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


